PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/263,464
Filing Date: 31 Jan 2019
Appellant(s): DOAN et al.



__________________
Jeffrey B. McIntyre
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1
Claims 1-8 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lorant et al. (US 2003/0108577, Jun. 12, 2003) in view of Albert et al. (US 2013/0319447, Dec. 5, 2013), Cassin et al. (US 2013/0315650, Nov. 28, 2013), Birkel et al. (US 2004/0228809, Nov. 18, 2004), Toumi (US 2005/0281769, Dec. 22, 2005), and Cao et al. (US 2003/0143179, Jul. 31, 2003).

Rejection 2
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lorant et al. (US 2003/0108577, Jun. 12, 2003) in view of Albert et al. (US 2013/0319447, Dec. 5, 2013), Cassin et al. (US 2013/0315650, Nov. 28, 2013), Birkel et al. (US 2004/0228809, Nov. 18, 2004), Toumi (US 2005/0281769, Dec. 22, 2005), Cao et al. (US 2003/0143179, Jul. 31, 2003), and further in view of Robinson et al. (US 2010/0305168, Dec. 2, 2010). 

(2) Response to Argument

Rejection 1
	Appellant argues that the mousse/G* (complex modulus)/gel crossover point elements of independent claim 1 was ignored.
	The Examiner disagrees. Those claimed elements were addressed in the rejection. As discussed in the rejection, Lorant et al. disclose a mousse composition. Toumi discloses a G* (complex modulus) of less than or equal to 200 MPa and it would have been obvious to one of ordinary skill in the art to have formulated the composition of Lorant et al. to have such G* (complex modulus) value in order to obtain a cosmetic composition that exhibits good adhesions and/or is comfortable and/or exhibits good transfer resistance. Cao et al. disclose wherein crossover strain is typically low for materials with short texture and high for materials with long, cohesive, or stringy textures and it would have been obvious to one of ordinary skill in the art through routine experimentation to have arrived at the claimed gel crossover point strain depending on the particular texture desired for the composition. As such, Appellant’s argument is unpersuasive since the claimed elements were addressed in the rejection.

	Appellant argues that claim 21 directed to specific hydrophobic surface-treated pigments was ignored. 
	The Examiner disagrees. Claim 21 recites wherein the at least one hydrophobic surface-treated pigment has a hydrophobic surface treatment comprising isopropyl 

	Appellant argues that compositions of interest in Lorant et al. are emulsions or aqueous gels. 
	The Examiner disagrees. The compositions of Lorant et al. are not limited to emulsions or aqueous gels since Lorant et al. specifically disclose in paragraph [0102] wherein the compositions may be in the form of a mousse. 

	Appellant argues that the rejections are based upon the assertion that there would have been motivation to modify Lorant et al.’s disclosure based on the 5-6 other asserted references to arrive at the invention mousse composition. This assertion is not legally supportable. 
The Examiner does not find Appellant’s argument to be persuasive. Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).


	The Examiner does not find Appellant’s argument to be persuasive. There is no indication in the prior art wherein a mousse composition cannot contain a salt or can only contain certain ingredients. Lorant et al. disclose wherein the composition may be in the form of a mousse and may be used for making up keratin fibers. Since calcium chloride gives keratin fibers improved cosmetic properties as taught by Albert et al., it would have been obvious to one of ordinary skill in the art to try to incorporate calcium chloride into the mousse composition of Lorant et al. to try to improve keratin fibers. As such, Albert et al. disclosing emulsions does not mean that it would not have been obvious to one of ordinary skill in the art to have used the compounds disclosed in Albert et al. for other compositions.

	Appellant argues that if one of ordinary skill in the art were to combine Lorant et al. and Albert et al., the logical and motivated combination would result in an emulsion.
	The Examiner disagrees. As discussed above, there is no indication in the prior art wherein a mousse composition cannot contain a salt or can only contain certain ingredients. Also, Albert et al. do not disclose wherein the salt cannot be included in other compositions. Therefore, Appellant’s argument that the combination of Lorant et al. and Albert et al. would result in an emulsion is unpersuasive. 


	The Examiner does not find Appellant’s argument to be persuasive. As discussed in the rejection, Lorant et al disclose wherein the composition may be in the form of a mousse and comprise pigments common in the cosmetic field. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated the pigment of Cassin et al. into the mousse composition of Lorant et al. since it is a known and effective pigment in the cosmetic field. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that if one of ordinary skill in the art were to combine Lorant et al. and Cassin et al., the motivated and logical combination would result in an emulsion.
	The Examiner disagrees. The combination of Lorant et al. and Cassin et al. would not necessarily result in an emulsion since it was known in the art that mousse compositions may comprise pigments as taught by Lorant et al. and Cassin et al. do not disclose wherein their pigments are only effective in emulsions. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that merely because ingredients exist and mousse compositions exist does not constitute a prima facie case of obviousness. There must be a legally sufficient motivation to combine the references in a manner to arrive at the claimed invention with a reasonable expectation of success. A single word among three references cannot provide he required motivation.
prima facie obvious to one of ordinary skill in the art to have incorporated 1% to 50% calcium chloride (i.e. salt) into the composition of Lorant et al. since the composition is applied on keratin fibers and compositions comprising 1% to 50% calcium chloride give keratin fibers improved cosmetic properties especially in regards to sheen, smoothness, suppleness, lightness, uniformity and fineness as taught by Albert et al. Lorant et al. disclose wherein the composition comprises pigments used in the cosmetic fields. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0.1% to 4% of the pigment of Cassin et al. into the composition of Lorant et al. since it is a known and effective pigment and amount of pigment used in the cosmetic field as taught by Cassin et al. It would have been prima facie obvious to one of ordinary skill in the art to have the mousse of Lorant et al. free of propellants since foam compositions may be made without propellants and with a mechanically operated foam-making device as taught by Birkel et al. It would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Lorant et al. to have a G* (complex modulus) of less than or equal to 200 MPa in order to obtain a cosmetic composition that exhibits good adhesion and/or is comfortable and/or exhibits good transfer resistance as taught by Toumi. It would have been prima facie obvious to one of ordinary skill in the art through routine experimentation to have arrived at the claimed gel crossover point strain depending on the particular texture desired for the composition as taught by Cao et al. Also, it would have been prima facie obvious to one of ordinary skill in the art to have a gel crossover 
Appellant has not explained how either of these motivation statements are improper. Therefore, the rejection is maintained.

	Appellant argues that merely because a reference discloses an unrelated composition/ingredients having the required G* or gel crossover characteristics would not motivate one of ordinary skill in the art to combine ingredients in a manner having both such characteristics.
	The Examiner does not find Appellant’s argument to be persuasive. Toumi and Cao et al. do not just merely disclose compositions having the required G* or gel crossover point strain. Toumi further discloses wherein the G* affects adhesion, comfort, and transfer resistance and Cao et al. further disclose wherein the gel crossover point strain affects texture. Thus, with these disclosures, there is motivation to have formulated the composition of Lorant et al. to have the claimed G* and gel crossover point strain. As such, Appellant’s argument is unpersuasive. 

	Appellant argues that Toumi’s composition and its resulting deposit after application are different and have different properties/characteristics. Example 3 in Toumi relates to properties of the deposit, not to the composition prior to application.
The Examiner does not find Appellant’s argument to be persuasive. Toumi discloses in Example 3 of measuring the rheological properties prior to application. 

Appellant argues that Appellant’s arguments were discarded because the asserted art does not teach away from adding salts. But this is not the appropriate legal standard. The standard is not whether the art does not not motivate one of ordinary skill in the art to do something. The appropriate standard is whether appropriate affirmative motivation exists to combine claim elements in a manner which would arrive at the invention composition with a reasonable expectation of success
The Examiner does not find Appellant’s argument to be persuasive. The rejection does not state wherein it would have been obvious to have incorporated calcium chloride into the composition of Lorant et al. because Lorant et al. does not teach away from adding salts. The rejection states wherein It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 1% to 50% calcium chloride (i.e. salt) into the composition of Lorant et al. since the composition is applied on keratin fibers and compositions comprising 1% to 50% calcium chloride give keratin fibers improved cosmetic properties especially in regards to sheen, smoothness, suppleness, 

Appellant argues the surprising results associated with the invention mousse composition was ignored. As demonstrated in example 4, invention compositions containing the salt and the hydrophobic surface-treated pigment have significantly improved rheological properties as compared to compositions which do not contain both ingredients.
	The Examiner does not find Appellant’s argument to be persuasive. Appellant’s argument of unexpected results was not ignored. As discussed in the rejection, it has not been explained why a significant increase in G* and in cross over point is advantageous. Paragraph [00126] of the instant specification discloses wherein the increase in both the cross-over point and G* upon the addition of salt indicated the formation of a mousse texture. Lorant et al. disclose a mousse. Therefore, the increase in both cross-over point and G* to form a mousse texture does not appear to be unexpected since a mousse is known in the art as taught by Lorant et al. 
Moreover, purely arguendo, even if the argument was persuasive, the instant claims are not commensurate in scope with the showing. One of ordinary skill in the art would not reasonably expect the specific salt (i.e. sodium chloride) and specific surface treatments (e.g. isopropyl titanium triisostearate) used in the showing to be reasonably representative of the genus. Different salts and different surface treatments have different solubility, viscosities, molecular weights that would each reasonably be expected to affect the rheology of a composition differently. Additionally, one of ordinary 
Appellant has not addressed the Examiner’s above remarks. Therefore, the rejection is maintained. 

	Appellant argues that the basis to expect an improvement on the order of hundreds or thousands of times previous values (G*) merely by adding one ingredient has not been explained or supported.  
	The Examiner does not find Appellant’s argument to be persuasive. MPEP 716.02(b) states wherein the evidence relied upon should establish that the difference in results are in fact unexpected and unobvious and of both statistical and practical significance. Appellant has not established that the increase in G* value is of practical significance. As discussed above, it has not been explained why a significant increase in G* and in cross over point is advantageous. Paragraph [00126] of the instant specification discloses wherein the increase in both the cross-over point and G* upon the addition of salt indicated the formation of a mousse texture. Lorant et al. disclose a mousse. Therefore, the increase in both cross-over point and G* to form a mousse texture does not appear to be unexpected since a mousse is known in the art as taught by Lorant et al. 



Rejection 2

	Appellant argues that Robinson et al. cannot compensate for the deficiencies of the other references discussed above.
	The Examiner submits that Appellant’s arguments to the other references have been addressed above and are unpersuasive. Therefore, the rejection with Robinson et al. is maintained.
	
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TRACY LIU/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/
Supervisory Patent Examiner, Art Unit 1618 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.